Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Laurie S. Coyner, M.D.,
(NPI: 1376547828),

Petitioner,
v.
Centers for Medicare and Medicaid Services.
Docket No. C-12-765
Decision No. CR2666

Date: November 19, 2012

DECISION

Wisconsin Physicians Service (WPS), an administrative contractor acting on behalf of the
Centers for Medicare and Medicaid Services (CMS), determined that Petitioner was not
eligible for enrollment in the Medicare program earlier than January 6, 2012, and that
Petitioner could not submit claims for payment of services performed or delivered earlier
than December 7, 2011. Petitioner appealed. For the reasons stated below, I affirm
WPS’s determination concerning Petitioner’s enrollment effective date.

I. Case Background and Procedural History

On January 5, 2012, Petitioner mailed to WPS a Medicare enrollment application (Form
CMS-855R) seeking to reassign her Medicare billing privileges to Newton Medical
Center (NMC). CMS Ex. 1. An official from NMC and Petitioner signed the application
on January 3, 2012, and January 4, 2012, respectively. CMS Ex. 1, at 3. WPS received
the application on January 6, 2012. CMS Ex. 2, at 1. On February 15, 2012, WPS issued
an initial determination in which WPS approved Petitioner’s Medicare enrollment
application with an “Effective Billing Date” of December 7, 2011. CMS Ex. 3, at 1.
In February 2012, NMC, acting on behalf of Petitioner, timely requested reconsideration
of the effective billing date. CMS Ex. 4. Petitioner claimed that she began seeing
patients at the NMC on February 1, 2011, and that it was “during the month of February
2011] that we submitted an application to Medicare to obtain a provider number so that
we could bill for services rendered to Medicare Beneficiaries.” CMS Ex. 4, at 1.
Petitioner asserted that she did not receive a response back from Medicare regarding the
status of Petitioner’s application, but believed that Petitioner had up to a year to
retroactively bill Medicare for her services. In December 2011, NMC contacted WPS
and WPS informed NMC that it had not received an application from Petitioner.
Petitioner requested an effective billing date of February 1, 2011. CMS Ex. 4, at 1.

On April 4, 2012, WPS issued a reconsidered determination affirming its initial
determination. CMS Ex. 5. WPS stated that it received a valid application from
Petitioner on January 6, 2012, which WPS approved with an enrollment effective date
based on the January 6, 2012 receipt date. CMS Ex. 5, at 2. WPS further stated that it
ad “no record of applications being received in February 2011” and that Petitioner’s
‘effective billing date will remain December 7, 2011.” CMS Ex. 5, at 2.

Petitioner timely filed a request for a hearing with the Departmental Appeals Board, Civil
Remedies Division. Following the issuance of my June 4, 2012 Acknowledgment and
Pre-hearing Order (Order), CMS filed a motion for summary disposition, a pre-hearing
brief and memorandum in support of its motion for summary disposition (CMS Br.), and
five proposed exhibits (CMS Exs. 1-5). CMS asserted that an in-person hearing was not
necessary in this case (CMS Br. at 4) and did not propose any witnesses. Petitioner,
through counsel, filed a response to CMS’s motion, a brief (P. Br.), and four proposed
exhibits (P. Exs. 1-4). Three of Petitioner’s four proposed exhibits included the affidavits
of NMC employees Staci Hershberger (P. Ex. 1), Paul Lavender (P. Ex. 2), and Chris
Kelly (P. Ex. 4). Because neither party has objected to any of the proposed exhibits, I
admit all of them into the record.

The Order advised the parties that they must submit written direct testimony for each
proposed witness and that an in-person hearing would only be necessary if the opposing
party requested an opportunity to cross-examine a witness. Order ff 8, 10, 11; Vandalia
Park, DAB No. 1940 (2004); Pacific Regency Arvin, DAB No. 1823, at 8 (2002)
(holding that the use of written direct testimony for witnesses is permissible so long as
the opposing party has the opportunity to cross-examine those witnesses). CMS did not
offer any witnesses that Petitioner could request to cross-examine. Petitioner offered the
affidavits of three witnesses; however, CMS did not request to cross-examine any of
these individuals. Consequently, I will not hold an in-person hearing in this matter. See
Kate E. Paylo, D.O., DAB CR2232, at 9 (2010). Accordingly, the record is closed and I
will decide this matter based on the written record. Order § 12.

II. Discussion
A. Issue

Whether CMS had a legitimate basis for finding that January 6, 2012, was the effective
date for Petitioner’s Medicare enrollment and that Petitioner could retrospectively bill for
services rendered to Medicare beneficiaries on or after December 7, 2011.

B. Findings of Fact, Conclusions of Law, and Analysis!

The Social Security Act authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations governing the enrollment process for providers and
suppliers in the Medicare program. 42 U.S.C. §§ 1302, 1395cc(j). Under the
Secretary’s regulations, a provider or supplier who seeks billing privileges under
Medicare must “submit enrollment information on the applicable enrollment application.
Once the provider or supplier successfully completes the enrollment process ... CMS
enrolls the provider or supplier into the Medicare program.” 42 C.F.R. § 424.510(a).

I. WPS received Petitioner’s completed Form CMS-855R (Medicare
enrollment application for reassignment of Medicare benefits) on
January 6, 2012.

NMC and Petitioner completed and signed a Form CMS-855R enrollment application on
January 3, 2012, and January 4, 2012, respectively. CMS Ex. 1, at 3. Petitioner
submitted the Form CMS-855R to WPS by United States Postal Service Express Mail on
January 5, 2012. CMS Ex. 1, at 8. WPS acknowledged receiving the Form CMS-855R
on January 6, 2012 (CMS Ex. 3, at 1), and Petitioner does not dispute that this completed
Form CMS-855R was received by WPS on January 6, 2012. See P. Br. at 3. Therefore,
the evidence of record supports the conclusion that WPS received Petitioner’s January 4,
2012 enrollment application on January 6, 2012.

2. WPS properly concluded that Petitioner’s reassignment of Medicare
benefits was effective on January 6, 2012, with a retrospective billing
period commencing on December 7, 2011.

WPS determined that the effective billing date of Petitioner’s reassignment of benefits
was December 7, 2011. CMS Ex. 3, at 1. WPS indicated that “[t]his effective billing

' My findings of fact and conclusions of law are set forth in italics and bold font.

° A “supplier” furnishes services under Medicare, and the term supplier applies to
physicians and other nonphysician practitioners and facilities that are not included within
the definition of the phrase “provider of services.” 42 U.S.C. § 1395x(d).
date is based on 30 days prior to the filing date” for the Form CMS-855R. CMS Ex. 3, at
1; see also CMS Ex. 5, at 1-2.

The Secretary’s regulations provide that the effective date of enrollment of physicians is:

the later of the date of filing of a Medicare enrollment application
that was subsequently approved by a Medicare contractor or the date
an enrolled physician . . . first began furnishing services at a new
practice location.

42 C.F.R. § 424.520(d) (emphasis added). The “date of filing” is the date that the
Medicare contractor “receives” a signed provider/supplier enrollment application that the
Medicare contractor is able to process to approval. 73 Fed. Reg. 69,725, 69,769 (Nov.
19, 2008). The regulations applicable to this case permit limited retrospective billing for
physician services provided to Medicare beneficiaries for up to 30 days before the
effective date of enrollment. 42 C.F.R. § 424.521(a). Thus, WPS correctly determined,
based on a January 6, 2012 date of filing, that the enrollment effective date is January 6,
2012, and Petitioner could retrospectively bill for services provided to beneficiaries
beginning on December 7, 2011.

3. Petitioner has not proven that WPS received a Form CMS-855R from
Petitioner earlier than January 6, 2012.

Petitioner does not dispute that 42 C.F.R. § 424.520(d) means that the effective date for a
Medicare enrollment application is the date of filing. P. Br. at 2-3. However, Petitioner
asserts that she submitted a completed Form CMS-855R in mid to late January 2011. P.
Br. at 3. Petitioner argues that the earlier submission date should result in an earlier
enrollment effective date.

Petitioner provided the following chronology in support of her case. In anticipation of
Petitioner’s employment with NMC, NMC filed the Form CMS-855R with WPS and
with multiple commercial carriers at the same time “all in January or February 2011.”
P. Br. at 1; P. Ex. 3. Petitioner indicated that while NMC received confirmation of
receipt of its applications from the commercial carriers, it did not receive any
confirmation from WPS. P. Br. at 1-2. Rather than immediately consulting WPS about
whether it received the enrollment application allegedly submitted sometime in January
or February 2011, Petitioner waited until “November or December of 2011” to contact
WPS to inquire about the status of the application. P. Ex. 4. When it learned that WPS
had not received any application from Petitioner, NMC submitted a second application
for Petitioner that WPS received on January 6, 2012, and subsequently approved. P. Ex.
4.

Despite Petitioner’s allegation that NMC filed a Form CMS-855R in early 2011, WPS
indicated in its reconsideration determination that it had no record of receiving any
applications from Petitioner in February 2011. CMS Ex. 5, at 2. “CMS does not bear the
burden of establishing that a prospective provider or supplier failed to file enrollment
applications; rather, the prospective provider or supplier must show affirmatively that he
filed his enrollment application.” Jorge M. Ballesteros, CVRA, DAB CR2067, at 3
(2010). Because Petitioner contends that she should have an earlier effective date based
on an alleged previously submitted application, Petitioner has the burden to prove that
WPS received the previous application. See Caroline Lott Douglas, PA, DAB CR2406,
at 5-7 (2011) (holding that the date of receipt of an enrollment application determines the
“date of filing,” and thus the effective date for enrollment). Based on the evidence of
record, I find that Petitioner has not met her burden of proof.

Petitioner has presented no proof that NMC mailed the Form CMS-855R in January or
February of 2011. Even if I were to assume the application was mailed as alleged, there
is no evidence, such as a United States Postal Service return receipt card or
documentation from a commercial carrier, that WPS received the application.

Although Petitioner submitted affidavits from NMC employees concerning the alleged
mailing of the application in early 2011 and a copy of the first application that Petitioner
purports to have submitted, Petitioner’s submissions are so inconsistent and vague
concerning the mailing that they are not reliable proof of mailing, let alone receipt by
WPS.

In her request for hearing as well as her request for reconsideration to WPS (CMS Ex. 4),
Petitioner contends that Petitioner’s application was sent to WPS on February 22, 2011.
Yet in her brief, Petitioner was much less specific about when she submitted the
enrollment application to WPS, stating only that it was sometime in January or early
February 2011. P. Br. at 1. The affidavit of Staci Hershberger, an employee of NUC
who was responsible for the mailing of Petitioner’s applications to the commercial
carriers as well as to WPS, differs from Petitioner’s assertions, stating “an application
was prepared by me and mailed by mid-to-late January 2011 . . . I don’t know the exact
date I mailed the document but it was mailed shortly after obtaining Mr. Lavender’s
signature, mid to late January 2011.” P. Ex. 1, at 1. Rather than proving mailing of the
application, this information only casts further doubt as to whether an application was in
fact mailed. Ms. Hershberger’s affidavit makes it clear that neither Petitioner nor NMC
kept accurate records regarding the filing of the application.

Petitioner’s failure to maintain accurate records concerning the alleged filing of an
enrollment application in early 2011 is consistent with the lack of care apparent when I
reviewed the application. P. Ex. 1, at 3-10. For example, while Petitioner signed her
name on the application, she did not date her signature, and the NMC official signing the
application provided an incorrect date next to his signature. P. Ex. 1, at 8. Further,
Petitioner’s failure to contact WPS concerning the application until approximately 11
months had passed creates doubt as to whether Petitioner’s original application was
actually mailed.

4. The Secretary’s regulation at 42 C.F.R. § 424.525(b) does not provide
WPS with the discretion to set an earlier effective date for Petitioner
and, even if it did, WPS’s refusal to exercise that discretion is not
reviewable.

In her brief, Petitioner argues that WPS has discretion, under 42 C.F.R. § 424.525(b) to
approve a February 1, 2011 effective date. P. Br. at 3-4. Petitioner quotes the following
from the regulations as support: “Respondent has the discretion to ‘choose to extend the
30 day period if CMS determines that the prospective provider or supplier is actively
working with CMS to resolve any outstanding issues.” P. Br. at 3.

Section 424.525 is inapplicable to this case because it provides procedures for the
rejection of a provider or supplier application. WPS did not reject Petitioner’s
application; rather, WPS asserted it never received an application in January or February
of 2011. CMS Ex. 5, at 2. Further, even if section 424.525 provided WPS with the
discretion to take action favorable in this matter, a failure to exercise such discretion is
not appealable. 42 C.F.R. § 424.525(d); see also 42 C.F.R. §§ 498.3, 498.5, 498.40.

II. Conclusion

WPS’s determination that Petitioner’s effective date of enrollment was January 6, 2012,
with a 30-day retrospective billing period commencing on December 7, 2011, is affirmed.

/s/
Scott Anderson
Administrative Law Judge

